        Case 1:20-cv-00706-DLC Document 135
                                        130 Filed 05/26/20
                                                  05/22/20 Page 1 of 1




  Steven A. Reed
  Partner
  +1.215.963.5603
  steven.reed@morganlewis.com




May 22, 2020


VIA ECF
                                               MEMO ENDORSED
Honorable Denise L. Cote
United States District Court
Southern District of New York
500 Pearl St.
New York, NY 10007

Re:     Federal Trade Commission, et al. v. Vyera Pharmaceuticals, LLC, et al., No. 1:20-cv-00706-DLC


Dear Judge Cote:

In accordance with Section 1.A of Your Honor's Individual Practices, I write on behalf of all parties to
the above-captioned matter with respect to the briefing schedule applicable to the Defendants’ Joint
Motion for a Stay of Discovery Pending Resolution of Motions to Dismiss (the “Motion to Stay
Discovery”), which was filed earlier today.

Pursuant to Local Rule 6.1(a), Plaintiffs’ opposition to the Motion to Stay Discovery would ordinarily be
due on Friday, May 29, and Defendants’ reply would be due on Monday, June 1. The parties have
reached agreement on a modified briefing schedule, and respectfully request that the Court extend the
deadline for Plaintiffs to oppose the Motion to Stay Discovery until June 5, 2020, and the deadline for
Defendants to file a reply in support of the Motion to Stay Discovery until June 12, 2020.

Thank you for your attention to this matter.
                                                  Any request to stay discovery pending briefing on
Respectfully submitted,                           the motion to stay discovery is denied. The
                                                  parties' proposed schedule for briefing on the
                                                  motion to stay discovery is adopted. 5.26.2020.
Steven A. Reed

Counsel for Defendants Vyera Pharmaceuticals,
LLC and Phoenixus AG



CC: All Counsel of Record




                                                      Morgan, Lewis & Bockius     LLP

                                                      1701 Market Street
                                                      Philadelphia, PA 19103             +1.215.963.5000
                                                      United States                      +1.215.963.5001
